Citation Nr: 0433051	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  04-00 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1969 to June 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


REMAND

The veteran filed a claim for disability compensation in May 
2002.  He claimed that he was involved in a motor vehicle 
accident while in service in May or June 1971 when he injured 
his back.  He also stated that he was not allowed to see a 
physician after the accident.  

The veteran's service medical records (SMRs) indicate that he 
was involved in a motor vehicle accident in February 1971 and 
had an abrasion over his left elbow.  A radiograph was of his 
elbow was taken which indicated that the veteran did not have 
a fracture.  The veteran's wound was cleaned, debrided, and 
dressed.  

VA medical records associated with the claims file include an 
entry dated August 18, 2002.  The veteran reported that he 
was involved in an accident at work in March 2002 whereby he 
injured his back.  He claimed that he had had back pain since 
the accident.  He denied having any back problems prior to 
March 2002.  The veteran also reported being examined by a 
Dr. Chabot for a worker's compensation claim on an entry 
dated May 28, 2002.

A VA outpatient treatment report dated April 18, 2002 shows 
that the veteran had severe osteoarthritis of the spine.  

A magnetic resonance imaging (MRI) report dated August 28, 
2002, indicated that the veteran had significant arthritic 
changes of the lumbosacral spine.  The MRI also indicated 
that the veteran had a small posterior right lateral disc 
herniation, a mild posterior bulging disc at L3-L4 and L5-S1 
interspaces without definite herniation, a significant 
anterior protrusion of the disc material below the vascular 
structure in front of the vertebral bodies at L2-L3 and L4-L5 
interspace with anterior herniation, and a degenerative disc 
with disc space narrowing at L4-L5 interspace.  Given such 
evidence and the veteran's report of in-service injury, the 
RO should request an orthopedic examination for the veteran 
in order to properly evaluate the veteran's claim and to 
determine whether any current back condition is related to 
service.of the risk factors for hepatitis C 
listed in the Veteran's Claims Assistance Act of 2000 (VCAA) 
letter mailed to the veteran in July 2002.  The RO should 
obtain a more detailed history from the veteran and a nexus 
opinion examination to determine whether any incident of 
service indicates that he was likely exposed to hepatitis C 
in service.


The veteran has also claimed service connection for hepatitis 
C.  The veteran indicated that he had recently been diagnosed 
with hepatitis C and that he was exposed to the disease while 
in service.  He indicated on his claim that he had not held 
any jobs since service where he would have been exposed to 
the disease.  He also indicated in a Request for Assistance 
to Congress dated in September 2002 that he contracted 
hepatitis C while standing in long lines waiting for 
injections from an air gun in 1969.  The veteran's SMRs are 
negative for any indications of hepatitis of any form in 
service.

A VA outpatient treatment report dated January 24, 2002, 
indicates that the veteran was notified by phone that he had 
tested positive for hepatitis C.  The report shows that a 
gastrointestinal consultation was pending.  No record of any 
laboratory studies was included in the veteran's medical 
records, nor was there any record of a gastrointestinal 
consultation.  The RO must obtain copies of all laboratory 
reports and medical records pertaining to the veteran's 
diagnosis and treatment for hepatitis C.

The veteran indicated in a statement dated in August 2002 
that he did not have any 
The veteran notified the RO in September 2003 that he was 
awarded Social Security benefits.  A copy of the decision was 
not included in the claims file nor were any of the medical 
records relied on by the Social Security Administration (SSA) 
in deciding the veteran's claim.  The RO must contact the SSA 
and request a copy of the decision and the medical records 
relied on by the SSA in deciding the veteran's claim.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should contact the 
veteran and request that he identify 
names, addresses and approximate 
dates of treatment for all VA and 
non-VA health care providers who 
have treated him for his hepatitis C 
or any low back disability.  The 
records pertaining to the veteran's 
worker's compensation claim, 
including all records from Dr. 
Chabot, should also be associated 
with the claims file.  After 
securing the necessary releases, the 
RO should attempt to obtain copies 
of pertinent laboratory studies and 
treatment records.  The VA 
laboratory studies used to diagnose 
hepatitis C are of particular 
importance.

2.  The RO should obtain from the 
SSA the records pertinent to the 
veteran's claim for Social Security 
benefits.

3.  The veteran should be afforded a 
VA orthopedic examination.  The 
claims folder and a copy of this 
remand should be made available to 
and reviewed by the examiner prior 
to the examination.  The examiner is 
requested to identify all current 
back problems and obtain a detailed 
history from the veteran regarding 
all prior back injuries, including 
any that may have been sustained in 
service.  The examiner is requested 
to provide an opinion as to whether 
any currently diagnosed back 
condition is at least as likely as 
not related to the veteran's 
military service.  A complete 
rationale for any opinion expressed 
should be provided.

4.  The veteran should be afforded a 
VA digestive system examination.  
The claims folder, as well as a copy 
of this remand, should be made 
available to the examiner for 
review.  All necessary tests should 
be conducted.  The examiner should 
review the results of any testing 
prior to completion of the report.  
The examiner should obtain a 
detailed history regarding the 
veteran's exposure to risk factors 
for hepatitis C during his period of 
military service.  Careful review of 
the service medical records should 
be undertaken to ascertain whether 
the veteran likely engaged in any 
high-risk activity.  The examiner is 
requested to indicate whether it is 
at least as likely as not that 
hepatitis C is traceable to the 
veteran's period of military 
service.  A complete rationale for 
any opinion expressed must be 
provided, as well as a discussion of 
the medical principles involved.

5.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

